DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 of application 16/201,335 filed 11/27/18 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 11/3/20. Claims 1, 3-12 and 14-16 were amended. Claim 18 was newly added. Claim 13 was cancelled. Claims 1-12 and 14-18 are presently pending and presented for examination.

Response to Arguments
Information Disclosure Statement: applicant’s arguments regarding the IDS filed 11/27/18 are acknowledged, and examiner has reviewed all of the references contained within the IDS based on their inclusion in application 15/327,917.
Claim objections: Examiner originally objected to claims 1, 3-4, 6-7, 9, and 11-14 over minor informalities. However, in response to applicant’s amendments, these objections are withdrawn.
Claim Rejections – 35 USC 112: Examiner originally rejected claims 6-9 and 10-17 as being indefinite under 35 USC 112(b). However, applicant’s amendments to the claims have resolved the indefiniteness of the claims for the reasons stated by applicant: the amendments claims 1 and 6 clarify that a coordinate is associated with one image rather than a batch of images and the amendments to claims 10-12 clarify that the position and orientation information are characteristics of the UAV rather than of the gimbal assembly where amended. The rejections under 35 USC 112 are therefore withdrawn.
Claim Rejections – 35 USC 102: Applicant's arguments filed 11/3/20 with respect to claims 1, 7-10 and 14 and Schultz et al. (US 20180357477 A1), hereinafter referred to as Schultz ‘477, have been fully considered but they are moot since they refer to the amended portions of the claims, which have changed the scopes of these claims.
Regarding claims 1 and 10, applicant argues that, “Schultz [‘477] does not disclose that determining the X, Y, Z location occurs in real-time or that any analysis of the images occurs in-flight” However, this argument is moot since it refers to amended portions of claims 1 and 10, which teach performing this functionality “in-flight” as per the new amendments. The previous rejections of claims 1 and 10 under 35 USC 102 are withdrawn. However, a new grounds of rejection is made in view of Madsen et al. (US 20140324272 A1) and Shah et al. (US 20130194486 A1), hereinafter referred to as Madsen and Shah, respectively.

Regarding claims 7-9, applicant argues that, “Schultz [‘477] does not teach that analyzing the image in flight includes determining sufficiency of captured image data based on processing of the captured image data and 3D coordinates associated with each captured image, as recited in dependent claim 7.” However, this argument is moot since claim 7 has been newly amended in a manner which narrows its scope. The previous rejections of claims 7-9 are withdrawn. However, a new grounds of rejection are made in view of Madsen et al. (US 20140324272 A1), Shah et al. (US 20130194486 A1), and Schultz et al. (US 20150221079 A1), hereinafter referred to as Schultz ‘079.

Regarding claim 14, applicants “disagree that [paragraphs 0055 and 0085 of Schultz ‘477] disclose that a density of points within a given region is utilized to determine sufficiency of image data captured by the UAV”. However, this argument is moot since the scope of claim 14 has changed as a result of its dependence from claim 10, which has also changed in scope as a result of applicant’s amendments to that claim. The previous rejection of claim 14 is withdrawn. However, a new grounds of rejection are made in view of Madsen et al. (US 20140324272 A1), Shah et al. (US 20130194486 A1), and Schultz et al. (US 20150221079 A1).

Claim Objections
Claims 1, 7, and 10 are objected to because of the following informalities:
In claims 1 and 7, “each captured image” should be “the captured image”. The reason for this is that in claim 1, only “an image” is introduced
In claim 10, “determining in-flight the sufficiency” should be “determining, in-flight, the sufficiency”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 20180357477 A1) in view of Madsen et al. (US 20140324272 A1) in further view of Shah et al. (US 20130194486 A1), hereinafter referred to as Schultz ‘477, Madsen, and Shah.
Regarding claim 1, Schultz ‘477 discloses A method of orientating a camera gimbal assembly during image capture from an unmanned aerial vehicle (UAV) (Schultz ‘477 discloses that, based on identification information and the geographic positioning of the structure of interest 21, the one or more host systems 12 of a UAV may generate unmanned aircraft information including flight path information, camera control information, and/or gimbal control information [See at least Schultz ‘477, 0025]), the method comprising: 
storing a flight plan and gimbal position plan for the camera gimbal assembly that determines desired regions of interest to be imaged during a planned flight (See at least Figs. 1 and 2 in Schultz ‘477: Shultz discloses that a UAV may generate unmanned aircraft information including flight path information, camera control information, and/or gimbal control information [See at least Schultz ‘477, 0025]); 
receiving positional information from a flight controller that indicates a current position of the UAV (Schultz ‘477 discloses that the aircraft is equipped with various sensors to monitor position and orientation of the aircraft so that the position and orientation of the aircraft 18 at specific instances of time can be monitored, recorded and/or stored with and/or correlated with particular images [See at least Schultz ‘477, 0028]); 
receiving orientation information from an inertial measurement unit regarding current orientation of the UAV (Shultz discloses that the current yaw, pitch and roll of the unmanned aircraft 18 may be measured using a position and orientation system implemented using microelectromechanical based accelerometers and/or microelectromechanical based gyrometers [See at least Schultz ‘477, 0063]. Anyone of ordinary skill in the art will appreciate that an inertial measurement unit comprises a plurality of accelerometers and gyroscopes); 
calculating based on the stored flight plan, the gimbal position plan, the received positional information, and the orientation information a modified position for the camera gimbal assembly (Schultz ‘477 discloses that gimbal control information may control the orientation of the camera 19 in three dimensions such that during capture of an image, the camera 19 is aligned with a pre-determined location on the structure of interest 21 that are referred to below as Target Capture Points [See at least Schultz ‘477, 0069]. Schultz ‘477 further discloses that this depends on the orientation of the UAV [See at least Schultz ‘477, 0063] and the position of the UAV [See at least Schultz ‘477, 0068-0069]); and
providing the modified position to the camera gimbal assembly to correct the orientation of the camera to capture a desired region of interest (Schultz ‘477 discloses that gimbal control information may control the orientation of the camera 19 in three dimensions such that during capture of an image, the camera 19 is aligned with a pre-determined location on the structure of interest 21 that are referred to below as Target Capture Points [See at least Schultz ‘477, 0069]).
However, Schultz ‘477 does not explicitly disclose the method wherein the method further comprises capturing an image of the desired region of interest; and
associating, in real-time, a 3D coordinate with each captured image.
However, Madsen does teach a method for operating a vehicle camera system wherein the method comprises capturing an image of the desired region of interest; and 
associating, in real-time, a 3D coordinate with each captured image (Madsen teaches a vehicle wherein a vehicle possesses a three-dimensional imaging devices which calculates absolute or relative distances to each pixel in an image in order to capture objects in real time [See at least Madsen, 0010]). Both Madsen and Schultz ‘477 teach methods for operating camera systems of vehicles. However, only Madsen explicitly teaches where 3D coordinates may be associated with images in real time.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle camera system of Schultz ‘477 to also assign 3D coordinates in real time, as in Madsen. Doing so improves convenience for a user by allowing the computation of 3D coordinates to occur concurrently with data gathering.
However, Schultz ‘477 does not explicitly disclose a method for operating a camera system of an aerial vehicle wherein the method further comprises analyzing the captured image in-flight. 
analyzing the captured image in-flight (Shah discloses that an image captured by a camera of an aircraft may be analyzed in real-time to determine whether or not the blur of the image is excessive [See at least Shah, 0027]). Both Shah and Schultz ‘477 teach methods for operating camera systems of vehicles. However, only Shah explicitly teaches where captured images may be analyzed in real time.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle camera system of Schultz ‘477 to also analyze captured images in real time, as in Shah. Doing so improves efficiency by allowing data analysis to occur immediately after data gathering.

Regarding claim 2, Schultz ‘477 in view of Madsen in further view of Shah teaches The method of claim 1, wherein a global positioning system provides positional information (Schultz ‘477 discloses that the unmanned aircraft 18 may include one or more global positioning system (GPS) receivers [See at least Schultz ‘477, 0028]).

Regarding claim 3, Schultz ‘477 in view of Madsen in further view of Shah teaches The method of claim 1, wherein a modified position for the camera gimbal assembly is calculated with each update of positional information and/or orientation information (Schultz ‘477 discloses that gimbal control information may control the orientation of the camera 19 in three dimensions such that during capture of an image, the camera 19 is aligned with a pre-determined location on the structure of interest 21 that are referred to below as Target Capture Points [See at least Schultz ‘477, 0069]).

Regarding claim 4, Schultz ‘477 in view of Madsen in further view of Shah teaches The method of claim 1, further including receiving a gimbal assembly position and/or orientation information from the camera gimbal assembly (Schultz ‘477 discloses that gimbal control information may control the orientation of the camera 19 in three dimensions such that during capture of an image, the camera 19 is aligned with a pre-determined location on the structure of interest 21 that are referred to below as Target Capture Points [See at least Schultz ‘477, 0069]. It will be appreciated by anyone of ordinary skill in the art that accurately positioning a gimbal requires receiving its current position).

Regarding claim 5, Schultz ‘477 in view of Madsen in further view of Shah teaches The method of claim 4, further including receiving the captured image from a camera associated with the camera gimbal assembly (Schultz ‘477 discloses that the repositioned camera gimbal assembly may be used to take pictures [See at least Schultz ‘477, 0069]).

Regarding claim 6, Schultz ‘477 in view of Madsen in further view of Shah teaches The method of claim 4, wherein the 3D coordinate is based on the received positional information, the received orientation information, and the received gimbal assembly position and/or orientation information (Schultz ‘477 discloses that two-dimensional and/or three-dimensional information regarding the edges (e.g., position, orientation, and/or length) may be obtained from the images using user selection of points within the images [See at least Schultz ‘477, 0055]).

Regarding claim 10, Schultz ‘477 discloses A method of collecting images from an unmanned aerial vehicle (UAV) (See at least [Schultz ‘477, 0025]), the method comprising: 
capturing images utilizing a camera positioned on a camera gimbal assembly associated with the UAV (Schultz ‘477 discloses the UAV may capture images using its camera gimbal assembly [See at least 0090]); 
receiving UAV positional information from a flight controller that indicates a current position of the UAV (Schultz ‘477 discloses that the aircraft is equipped with various sensors to monitor position and orientation of the aircraft so that the position and orientation of the aircraft 18 at specific instances of time can be monitored, recorded and/or stored with and/or correlated with particular images [See at least Schultz ‘477, 0028]); 
receiving UAV orientation information from an inertial measurement unit (IMU) regarding current orientation of the UAV (Shultz discloses that the current yaw, pitch and roll of the unmanned aircraft 18 may be measured using a position and orientation system implemented using microelectromechanical based accelerometers and/or microelectromechanical based gyrometers [See at least Schultz ‘477, 0063]. Anyone of ordinary skill in the art will appreciate that an inertial measurement unit comprises a plurality of accelerometers and gyroscopes); 
receiving orientation information from the camera gimbal assembly located on the UAV regarding current gimbal assembly position and/or orientation of the camera gimbal assembly (Schultz ‘477 discloses that gimbal control information may control the orientation of the camera 19 in three dimensions such that during capture of an image, the camera 19 is aligned with a pre-determined location on the structure of interest 21 that are referred to below as Target Capture Points [See at least Schultz ‘477, 0069]. It will be appreciated by anyone of ordinary skill in the art that accurately positioning a gimbal requires receiving its current position); 
However, Schultz ‘477 does not explicitly discloses calculating in real-time a 3D coordinate associated with captured images by the UAV based on the received positional information, the received orientation information, and the received gimbal assembly position and/or orientation information.
However, Madsen does teach a method for operating a vehicle camera system wherein the method comprises calculating in real-time a 3D coordinate associated with captured images by the vehicle based on the received positional information and orientation information of the vehicle (Madsen teaches a vehicle wherein a vehicle possesses a three-dimensional imaging devices which calculates absolute or relative distances to each pixel in an image in order to capture objects in real time [See at least Madsen, 0010]. It will be appreciated that these distances vary depending on the position and orientation of the vehicle). Both Madsen and Schultz ‘477 teach methods for operating camera systems of vehicles. However, only Madsen explicitly teaches where 3D coordinates may be associated with images in real time.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle camera system of Schultz ‘477 to also 
However, Schultz ‘477 does not explicitly disclose a method for operating a camera system of an aerial vehicle wherein the method further comprises determining in-flight the sufficiency of captured image data. 
However, Shah does teach a method for operating a camera assembly of an aerial vehicle wherein the method comprises determining in-flight the sufficiency of captured image data (Shah discloses that an image captured by a camera of an aircraft may be analyzed in real-time to determine whether or not the blur of the image is excessive [See at least Shah, 0027]). Both Shah and Schultz ‘477 teach methods for operating camera systems of vehicles. However, only Shah explicitly teaches where captured images may be analyzed in-flight to determine their sufficiency.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle camera system of Schultz ‘477 to also analyze captured images in-flight to determine their sufficiency, as in Shah. Doing so improves efficiency by allowing data analysis to occur immediately after data gathering.

Regarding claim 11, Schultz ‘477 in view of Madsen in further view of Shah teaches The method of claim 10, wherein the 3D coordinate is paired with the captured images at a time of capture and associated with the captured image data (Madsen teaches a vehicle wherein a vehicle possesses a three-dimensional imaging devices which calculates absolute or relative distances to each pixel in an image in order to capture objects in real time [See at least Madsen, 0010]).

Regarding claim 12, Schultz ‘477 discloses The method of claim 10, wherein the received positional information, the received orientation information, and the received gimbal assembly position and/or orientation information is associated with the captured image data and communicated to a ground-based system (Schultz ‘477 discloses that a flight management system on the ground may monitor position, orientation, and gimbal position of unmanned aircraft 18 [See at least Schultz ‘477, 0092]), wherein the ground-based system calculates the 3D coordinate to be associated with imaged captured by the UAV (Schultz ‘477 discloses that the flight management system may calculate the relative directional offset between the line moving forward on the Flight Path and the line from the Flight Capture Point to the Target Capture Point in order to keep the camera pointed towards the target [See at least Schultz ‘477, 0092]).

Regarding claim 18, Schultz ‘477 in view of Madsen in further view of Shah teaches The method of claim 1, wherein analyzing the captured image includes filtering the captured image to exclude a defective image (Shah discloses that an image captured by a camera of an aircraft may be analyzed in real-time to determine whether or not the blur of the image is excessive and discard images which are excessively blurry [See at least Shah, 0027]).

Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 20180357477 A1) in view of Madsen et al. (US 20140324272 A1) in further view of Shah et al. (US 20130194486 A1) in further view of Schultz et al. (US 20150221079 A1), hereinafter referred to as Schultz ‘079.
Regarding claim 7, Schultz ‘477 in view of Madsen in further view of Shah teaches The method of claim 1.
However, Schultz ‘477 does not explicitly teach the method wherein analyzing the captured image includes determining sufficiency of captured image data based on processing of the captured image data and 3D coordinates associated with each captured image.
However, Schultz ‘079 does teach a method for capturing images via a camera on an aircraft wherein analyzing the captured image includes determining sufficiency of captured image data based on processing of the captured image data and 3D coordinates associated with each captured image (Schultz ‘079 discloses that an aircraft-mounted camera may capture LIDAR 3D point cloud files and may discard or keep LIDAR data points based on how closely the points are spaced together, which is indicative of what structures are being detected [See at least Schultz ‘079, 0098-0100]). Both Schultz ‘079 and Schultz ‘477 teach methods for imaging surroundings of an unmanned vehicle. However only Schultz ‘079 explicitly teaches where 3D LIDAR image analysis may be used to determine sufficiency of image data.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the imaging method of Schultz ‘477 to also utilize 3D LIDAR image analysis to determine sufficiency of image data, as in Schultz ‘079. Doing so 

Regarding claim 8, Schultz ‘477 in view of Madsen in further view of Shah in further view of Schultz ‘079 teaches The method of claim 7, further including generating an updated flight plan and updated gimbal position plan based on the determined sufficiency of captured image data (Schultz ‘477 discloses that a user may adjust a flight path to repeat certain sections and/or adjust a camera angle responsive to obstructions, which prevent originally collected camera data from being adequate [See at least Schultz ‘477, 0065]).

Regarding claim 9, Schultz ‘477 in view of Madsen in further view of Shah in further view of Schultz ‘079 teaches The method of claim 7, wherein determining the sufficiency of captured image data includes generating point-cloud reconstructions of scanned structures utilizing the captured image data, wherein a density of points within a given region is utilized to determine the sufficiency of captured image data (Schultz ‘079 discloses that an aircraft-mounted camera may capture LIDAR 3D point cloud files and may discard or keep LIDAR data points based on how closely the points are spaced together, which is indicative of what structures are being detected [See at least Schultz ‘079, 0098-0100]).

Regarding claim 14, Schultz ‘477 discloses The method of claim 10.
 wherein point-cloud reconstructions of scanned structures are created utilizing the captured image data, wherein density of points within a given region is utilized to determine sufficiency captured image data.
However, Schultz ‘079 does teach a method for capturing images via a camera on an aircraft wherein point-cloud reconstructions of scanned structures are created utilizing the captured image data, wherein density of points within a given region is utilized to determine sufficiency of captured image data (Schultz ‘079 discloses that an aircraft-mounted camera may capture LIDAR 3D point cloud files and may discard or keep LIDAR data points based on how closely the points are spaced together, which is indicative of what structures are being detected [See at least Schultz ‘079, 0098-0100]). Both Schultz ‘079 and Schultz ‘477 teach methods for imaging surroundings of an unmanned vehicle. However only Schultz ‘079 explicitly teaches where 3D LIDAR image analysis may be used to determine sufficiency of image data.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the imaging method of Schultz ‘477 to also utilize 3D LIDAR image analysis to determine sufficiency of image data, as in Schultz ‘079. Doing so improves accuracy by providing specific 3D information and removing irrelevant data points with LIDAR readings which indicate that they are not relevant structures.

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the prior art of record fails to disclose or suggest The method of claim 10, wherein the 3D coordinates associated with each captured image are utilized to detect overlap between captured images, wherein captured images that do not overlap with other captured images are discarded.
The closest prior art of record is Schultz et al. (US 20180357477 A1) in view of Madsen et al. (US 20140324272 A1) in further view of Shah et al. (US 20130194486 A1) in further view of Schultz et al. (US 20150221079 A1). The following are examiner’s reasons for indicating allowable subject matter:
Schultz ‘477 discloses that there must be sufficient overlap between adjacent frames captured by the camera gimbal assembly of a UAV in order to ensure full camera coverage of a vertical structure of interest (See at least [Schultz ‘477, 0089]). However, this is not the same as discarding images which do not overlap with other images. In fact, images which do not overlap other images are not an explicit topic of discussion in Schultz ‘079.
Schultz ‘079 teaches that select overlapping oblique images captured by a UAV’s camera may be utilized to identify the location of a structure and generate its three-dimensional location (See at least [Schultz ‘079, 0131-0132]). 
Madsen and Shah are used to reject claim 10, but are not relevant to the additional limitations of claim 15, so they will not be discussed further here.
For at least the above stated reasons, claim 15 is objected to for containing allowable subject matter.

Regarding claims 16-17: since claim 15 contains allowable subject matter, claims 16 and 17 would also be in condition for allowance by virtue of their dependence from claim 15 if the limitations of claim 15 and any intervening claims are incorporated into the independent claims of the claimed invention.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668